Citation Nr: 0800974	
Decision Date: 01/10/08    Archive Date: 01/22/08

DOCKET NO.  04-37 948A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to basic eligibility to Department of 
Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Claimant and L.J. 


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The claimant is asserting active duty service at various 
points between 1966 to 1969. 

The claimant petitions to reopen a claim of entitlement to 
service-connected compensation, last denied in an April 1998 
rating decision on the basis that he had no recognized 
service and was therefore not a veteran. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The claimant reports that he is in receipt of benefits 
administered by the Social Security Administration (SSA).  
Under 38 U.S.C.A § 5103A(c)(3), VA is required to obtain 
relevant records held by any Federal department or agency 
that the claimant adequately identifies and authorizes the 
Secretary to obtain.
The file does not reflect that the claimant's records 
underlying the SSA's award have been obtained. Lind v. 
Principi, 3 Vet. App.  493 (1992); Murinscak v. Derwinski, 2 
Vet. App. 363 (1992). 

It is upon this basis that the claim is presently remanded, 
and the Board presently expresses no opinion as to whether 
new and material evidence has been obtained to reopen the 
claim. VA's obligation to obtain the SSA's records in the 
context of an application to reopen a previously denied claim 
is not contingent upon the claimant first showing that new 
and material evidence has been submitted.  Although under 38 
U.S.C.A § 5103(f) provides that with regard to previously 
disallowed claims that "[n]othing in this section shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured," the use of the term "section" 
refers not to the enactment of the entirety of the Veterans 
Claims Assistance Act (VCAA) of 2000, but instead to the 
plain meaning of the term "section" such as in 38 U.S.C.A §  
5103(f).  Stated alternatively, the provisions of  38 U.S.C.A 
§ 5103A(c)(3), which mandate that VA obtain relevant SSA 
records are in a different section of the VCAA.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

The Board otherwise notes that the claimant asserts that he 
was on active military duty in the U.S. Army for periods from 
1966 to 1969; that he served in Vietnam and that he has a 
psychiatric disorder as a result of such service. 

The claimant's application for service-connected compensation 
benefits was received in April 1997. In May 1997, the 
claimant was advised by letter that he was required to submit 
supporting evidence that he had recognized active military 
service. There was no response received from the claimant. 

Apparently because the claimant did not respond, in May 1997 
the RO requested that the National Archives and Records 
Administration (NARA) ascertain if the claimant had active 
duty service from June 1967 to June 1969. In so doing, the RO 
requested that the NARA research its files under the military 
service number [redacted]. The RO's source of this information 
is not known, as the claimant reported that his military 
service number was his social security number, as reflected 
on his April 1997 application for compensation benefits (VA 
Form 21-526).

In May 1997, NARA reported that it had verified service for 
an individual with the service number (i.e., not the social 
security number) as requested by the RO. This individual was 
identified as "[redacted]," with honorable service in 
the U.S. Air Force from March 1960 to August 1961. NARA also 
indicated that the subject records were damaged or destroyed 
due to a 1973 fire at the NARA facility, operated by the 
National Personnel Records Center. 

However, in October 1997, the NARA forwarded a copy of a 
"Certification of Military Service," pertaining to [redacted]
[redacted], with service number [redacted]. It indicates that 
veteran [redacted] had active service from June 14, 1942 
to August 11, 1961. Other records pertaining to veteran [redacted] 
[redacted] were received, indicating Air Force (not Army) 
service. 

The RO also requested other sources attempt to provide any 
records in support of the claimant's application for 
benefits. These include August 1997 inquiries to the U.S. 
Army Enlisted Records Center, Fort Benjamin Harrison, 
Indiana; and to the U.S. Army Military Personnel Center in 
Alexandria, Virginia. 

In March 1998, the RO requested that the U.S. Armed Forces 
Service Center in Springfield, Virginia research the 
claimant's account of having witnessed one service colleague 
being killed while as a result of combat action while serving 
on patrol. However, in October 1998, the agency verified that 
two individuals with the same or similar last names were 
killed in non-hostile incidents, and both were not members of 
the unit in which the claimant asserted to serve. 

Because the appeal remains open, the claimant will have an 
additional opportunity to provide any other new and material 
evidence in support of his petition to reopen the claim. 

Further, because there is evidence of record indicating that 
relevant records may have been destroyed, the law provides 
that VA has an increased responsibility to ensure that the 
claimant is informed as to the possibility of alternate 
sources to substantiate his service record. Garlejo v. 
Derwinski, 2 Vet. App. 619 (1992). VA's duty to explain its 
findings and conclusion is heightened in cases where service 
records are missing or destroyed. O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991). It has also been held that where service 
records are missing or destroyed, VA must provide a thorough, 
"explanation to the [claimant] on how service records are 
maintained, why the searches undertaken constitute a 
reasonably exhaustive search, and why further efforts would 
not be justified." Dixon v. Derwinski, 3 Vet. App. 261 
(1992). The law also provides that where the service medical 
records are incomplete or presumed destroyed, VA not only has 
a heightened obligation to explain its findings and 
conclusions, but that it also has a heightened duty to 
consider the benefit-of-the-doubt rule. O'Hare at 367; Dixon 
at 263- 264.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC will advise the claimant of 
alternative sources of information to 
reopen his claim, in accordance with the 
ruling in Dixon v. Derwinski, 3 Vet. App. 
261 (1992).

2. After affording the claimant a 
reasonable period within which to submit 
any further evidence, the RO/AMC will 
obtain the claimant's Social Security 
Administration Award. to include any SSA 
Administrative Law Judge (ALJ) decision 
and the associated List of Exhibits. All 
of these records are to be associated with 
the claims file.

3. The RO/AMC should take such additional 
development action as it deems proper with 
respect to the claim and follow any 
applicable regulations and directives 
implementing the provisions of the VCAA as 
to its notice and development. Following 
such development, the AMC/RO should review 
and readjudicate the claim. 

If any such action does not resolve the 
claim, the AMC/RO shall issue the claimant 
a Supplemental Statement of the Case. 
Thereafter, the case should be returned to 
the Board, if in order.

The claimant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

